                     Case 18-14506-LMI      Doc 225     Filed 10/29/18     Page 1 of 2




      ORDERED in the Southern District of Florida on October 28, 2018.




                                                   Laurel M. Isicoff
                                                   Chief United States Bankruptcy Judge




_____________________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

      In re:

      MIAMI BEVERLY, LLC                                         CASE NO. 18-14506-BKC-LMI
                                                                 Chapter 11 (Lead Case)

                                                                 Jointly Administered
      1336 NW 60, LLC                                            CASE NO. 18-14509-BKC-LMI
      REVEREND, LLC                                              CASE NO. 18-14510-BKC-LMI
      13300 ALEXANDRA DR. HOLDINGS, LLC                          CASE NO. 18-14511-BKC-LMI
      THE HOLDINGS AT CITY, LLC                                  CASE NO. 18-14512-BKC-LMI

                  Debtors.
      ____________________________________/

          ORDER GRANTING AGREED EX PARTE MOTION FOR EXTENSION OF
      TIME FOR CREDITORS TO FILE RESPONSE TO EQUITY HOLDERS' OBJECTION
         TO CLAIMS FILED BY TENANTS AND FORMER TENANTS (ECF NO. 169)

               THIS CAUSE came before the Court upon the Agreed Ex Parte Motion for Extension of

      Time for Creditors to File Response to Equity Holders' Objection to Claims Filed by Tenants and


      46803671;1
               Case 18-14506-LMI        Doc 225       Filed 10/29/18    Page 2 of 2



Former Tenants (ECF No. 169) [ECF No. 224] (the "Motion"). The Court, having reviewed the

Motion and record in this case, having noted that the parties are in agreement with the entry of this

order, finding sufficient cause to grant the relief requested, and being otherwise fully advised in

the premises, it is hereby

         ORDERED as follows:

         1.    The Agreed Ex Parte Motion for Extension of Time for Creditors to File a Response

to Equity Holders' Objection to Claims Filed by Tenants and Former Tenants (ECF No. 169) [ECF

No. 224] is GRANTED.

         2.    Creditors, Gaynisha Williams, Nathanael Mars, Lakeisha Chafield, Tamara

Chatfield (a minor), and Shannon Daniels (collectively "Creditors"), shall have a two week

extension through and including, November 9, 2018, to file a response to Equity Holders'

Objection to Claims Filed by Tenants and Former Tenants (ECF No. 169).

                                                      ###

Submitted by:
Joanne Gelfand, Esq.
Florida Bar No. 515965
Co-Counsel for Gaynisha Williams, Nathanael Mars, Lakeisha Chatfield,
Tamara Chatfield (a minor), and Shannon Daniels
AKERMAN LLP
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Telephone: (305) 374-5600
Facsimile: (305) 374-5095
Email: joanne.gelfand@akerman.com

(Attorney Gelfand is directed to serve a conformed copy of this order immediately upon receipt
to all parties of interest.)




46803671;1                                        2
